EXHIBIT 32.1 CERTIFICATION PURSUANT TO SECTION-OXLEY ACT OF 2002 In connection with the Annual Report of Oldwebsites.com, Inc., (the “Company”) on 10-K for the year ended December 31, 2009 as filed with the Securities and Exchange Commission (the “Report”), I, ­­­­­Richard Ivanovick, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. November 18, 2010 /s/ James Roszel James Roszel President
